Citation Nr: 1825364	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	James G. Fausone


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel 





INTRODUCTION

The Veteran served in the Army National Guard, State of Alabama, with extensive periods of active duty for training (ACDUTRA) from November 1969 to November 1969.  He also served on active duty from January 1970 to January 1973, November 1990 to May 1991 and January 2003 to May 2004 with service in the Republic of Vietnam and Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama which denied the Veteran's claim for bilateral hearing loss.  The Veteran was notified of the denial of his tinnitus claim by a September 2015 Statement of the Case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA hearing loss and tinnitus examination in January 2012 and diagnosed with sensorineural hearing loss (in the frequency range of 500-4000 Hz) and sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies).  The Veteran also reported recurrent tinnitus.  

The examiner was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  Although the examiner discussed a shift in the Veteran's left hearing from 1981 to 1985, he failed to address the hearing loss noted on the Veteran's December 1994 periodic audiological examination.  

Furthermore, the examiner found the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure because the Veteran could not relate the tinnitus to a time in service or an in service incident.  However, the record clearly indicates that the Veteran reported ringing in his ears in March 2004 while on active duty. 

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 301 (2008)).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all treatment for his hearing loss and tinnitus.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.

2. Thereafter, the AOJ should have the January 2012 VA examiner review the Veteran's claims file.  If that audiologist is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another audiologist.  The VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The VA examiner should address the following:

a) Whether it is as least as likely as not (50 percent or greater) that the bilateral ear hearing loss is related to active service.

The examiner should specifically address the December 1994 periodic hearing examination and the hearing loss noted.  

b) Whether it is as least as likely as not (50 percent or greater) that the Veteran's tinnitus is related to active duty service.  

The examiner should specifically address the March 2004 post deployment health assessment in which the Veteran complained of ringing in his ears. 

3. After the development requested is completed, the AOJ should review the addendum to the January 2012 examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the addendum is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Thereafter, the AOJ must readjudicate the issues on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




